Bookstein, J.
The provisions of section 83 of the General City Law here involved constitute a limitation on the general legislative powers of the common council and must be strictly construed. Concededly, the protest was not acknowledged. ‘ ‘ The court may not exercise a dispensing power based on the principles of abstract justice fitting the particular case. It may only see that the requirements of the law are complied with.” (Ponsrok v. City of Yonkers, 254 N. Y. 91, 95.) In the absence of a protest which complies with the requirements of section 83 of the General City Law, a majority vote of the council is adequate to pass a valid ordinance, amending the local zoning laws.
On an application for a temporary injunction, the right thereto must be clear, before it can be granted. This application fails to present such a situation.
Motion for temporary injunction denied.